DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4. 	Claim(s) 1, 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over KWON et al., US 2016/0190198 A1. 

Claim 1. KWON et al., disclose a three-dimensional (3D) image sensor (such as the on
e in fig. 3) comprising:
-a first substrate (item 100, fig. 3, [0062]) including an upper pixel array, a plurality of upper pixels of the upper pixel array are disposed in first rows and first columns of a first arrangement (this would read through [0062] wherein is disclosed that the pixel array chip 100 may include the pixel array PA); 
-a second substrate (item 200, fig. 3) including a lower pixel array including a plurality of lower pixels (this limitation would read through the structure of fig. 3); 
-and a bonding conductor array (such as item 300 as shown in the structure of fig. 3) disposed between the first (item 100) and second (item 200) substrates, a plurality of bonding conductors (items 310/330) of the bonding conductor array are disposed in second rows and second columns of a second arrangement and electrically connected between the upper pixel array and the lower pixel array (as [0063] disclosed that the pixel array chip 100 and the logic chip 200 may be vertically stacked one on another, and the interposed layer 300 may electrically connect the pixel array chip 100 to the logic chip 200). 
KWON appears to not specifically specify “wherein the second arrangement is inclined with respect to the first arrangement”.
However, [0038] of Kwon indicates that a plurality of the devices arranged in an array and/or in a two-dimensional pattern based on the functionality of the microelectronic device. Further, [0039], discloses a third direction that may be orthogonal to the two different directions to provide a three-dimensional integrated circuit.  
To form image sensor to convert optical images into electrical signals, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an image sensor structure wherein the second arrangement is inclined with respect to the first arrangement.

Claim 3. Kwon discloses the 3D image sensor of claim 1, wherein the number of the bonding conductors in a pixel unit is same as the number of photogates in the upper pixel of the pixel unit. This limitation would read through [0086] wherein is disclosed the first shielding pattern 330a may be provided on substantially the same plane as the first connection pattern 310a and may be grounded. The second shielding pattern 330b may be provided on substantially the same plane as the second connection pattern 310b and may be grounded.

Claim 4. Kwon discloses the 3D image sensor of claim 1, wherein horizontal cross sections of the upper and lower pixels are in a shape of a rectangle and overlap with each other in the vertical direction. This limitation would read through [0038] wherein is disclosed that accordingly, the cross-sectional view(s) of the microelectronic device illustrated herein may be replicated in two different directions crossing each other (e.g., orthogonal to each other). Thus, a plan view of the microelectronic device that embodies the device according to an exemplary embodiment of the present inventive concept may include a plurality of the devices arranged in an array and/or in a two-dimensional pattern based on the functionality of the microelectronic device.

  Allowable Subject Matter
5. 	Claims 2, 5-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 (A)	Claim 2 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein: the second arrangement is inclined at an angle of 450 with respect to the first is arrangement.

(B)	Claim 5 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the bonding conductors are aligned along diagonals of the rectangle.

(C)	Since claim 6 is dependent claim of objected claim (claim 5), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 5).	 

(D)	Claim 7 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the bonding conductor includes peripheral bonding conductors disposed in a peripheral region and pixel bonding conductors in a pixel region, the pixel region is surrounded by the peripheral region, wherein a thickness of the peripheral bonding conductor is greater than a thickness of the pixel bonding conductor. 

(E)	Since claim 8 is dependent claim of objected claim (claim 7), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 7).	 

 Allowable Subject Matter 
6.           Claims 9-20 are allowed.

                                                                         Reasons for Allowance
7.         The following is an examiner's statement of reasons for allowance:
8.         Regarding claims 9-14, the prior art failed to disclose or reasonably suggest an IR emitter emitting an IR light to an object; and a 3D image sensor receiving a reflected light via a lens and analyzing color information and distance information of the object, wherein the 3D image sensor includes a pixel array, the pixel array including upper pixels disposed in a first substrate and including at least one photogate and at least one photoelectric element to sense the reflected light.

9.          Regarding claims 15-20, the prior art failed to disclose or reasonably suggest bonding conductor array disposed between the first substrate and the second substrate and electrically connected with the upper pixel and corresponding lower pixel, wherein the bonding conductor array includes in same planar: pixel bonding conductors disposed in a second arrangement under the pixel region; and peripheral bonding conductors in a third arrangement disposed under the peripheral region, wherein the first arrangement is inclined with respect to the second arrangement.  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899